               Case 4:20-cv-01205-MWB Document 12 Filed 07/13/20 Page 1 of 2



                                              250 VESEY STREET • NEW YORK, NEW YORK 10281.1047

                                           TELEPHONE: +1.212.326.3939 • FACSIMILE: +1.212.755.7306


                                                                                                                                                     Direct Number: (212) 326-3811
                                                                                                                                                         Ahealey@jonesday.com




                                                                                July 10, 2020


VIA CM/ECF

The Honorable Naomi Reice Buchwald
United States District Court
Southern District of New York
500 Pearl St., Room 21A
New York, New York 10007


                          Re: Burgos v. The Pennsylvania State University, No. 1:20-cv-03143 (S.D.N.Y.)



Dear Judge Buchwald:

       Pursuant to Section 2 of Your Honor’s Individual Practices, we write on behalf of
Defendant The Pennsylvania State University (“Penn State”) and respectfully request that,
pursuant to 28 U.S.C. § 1404(a), the Court transfer this case to the Middle District of
Pennsylvania, as it is related to Thomson v. The Pennsylvania State University, No. 4:20-cv-
00725-MWB (M.D. Pa.). Plaintiff has consented to the transfer sought herein.

        Plaintiff brought this putative class action against Penn State, a public university located
in State College, Pennsylvania, seeking a refund of tuition expenses and certain fees as a result of
Penn State’s transition to remote-learning in light of the novel COVID-19 pandemic. This case
is one of three related putative class actions, asserting substantively the same claims, that have
been filed against Penn State. The other two actions are pending in the district courts in
Pennsylvania: (i) Thomson v. The Pennsylvania State University, No. 4:20-cv-00725-MWB
(M.D. Pa.) (Judge Matthew W. Brann); and (ii) Ramey v. The Pennsylvania State University, No.
2:20-cv-00753-RJC (W.D. Pa.).

         In light of the pendency of these related cases, the Parties respectfully request that the
Court transfer this case to the Middle District of Pennsylvania (Penn State’s home district) under
28 U.S.C. § 1404(a). Pursuant to Section 1404(a), “[f]or the convenience of parties and
witnesses, in the interest of justice, a district court may transfer any civil action to any other
district or division where it might have been brought or to any district or division to which all
parties have consented.” Here, as noted above, all parties have consented.




ALKHOBAR        AMS TERDAM               ATL ANTA      BEIJ ING        BOS TO N         BRUSSEL S           CHICAGO                 CLEVEL AND                   CO LU MBUS        DALL AS
DUBAI      DÜSSELDORF               FRANKFUR T         HONG KONG                HOUS TO N       IRVINE              JEDDAH          LOND ON              LOS ANGELES               MADRID
MEXICO CIT Y        MIAMI          MIL AN      MOSCOW            MUNICH         NEW YORK           PAR IS              PER TH      PITTSBURGH                   R IYAD H      SAN DIEGO
SAN FRANCISCO            SÃO PAU LO             SHANGHAI           SILICON VALLEY            SINGAPORE                    S YDNEY         TAIPEI              TOKYO         WASHINGTO N
         Case 4:20-cv-01205-MWB Document 12 Filed 07/13/20 Page 2 of 2



Honorable Naomi Reice Buchwald
July 10, 2020
Page 2


       Accordingly, pursuant to Local Civil Rule 83.1, the Parties respectfully request that the
Court so-order this Letter-Motion and direct the Clerk of Court to transfer this action from the
Southern District of New York to the Middle District of Pennsylvania, where Thomson v. The
Pennsylvania State University, No. 4:20-cv-00725-MWB (M.D. Pa.), is pending.



                                                 Respectfully,

                                                 /s/ Aaron M. Healey

                                                 Aaron M. Healey

Cc: Joseph I. Marchese
    Bursor & Fisher, P.A.
    Attorneys for Plaintiff
    Facsimile: (212) 989-9163
                                                                       July 13, 2020
